         Case 1:20-cv-08641-KPF Document 22 Filed 02/24/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 UNITED FOOTWEAR GROUP, LLC,                                CIVIL ACTION NO. 1:20-cv-8641-KPF

               Plaintiff,                             NOTICE OF APPEARANCE AS TO
                                                     DEFENDANT, ACE PROPERTY AND
 v.                                                  CASUALTY INSURANCE COMPANY

 ACE PROPERTY AND CASUALTY
 INSURANCE COMPANY,

               Defendant.



To:    The Clerk of this Court and all Parties of Record:

       PLEASE TAKE NOTICE that Meghan C. Goodwin, an attorney in good standing of the

bar of this Court, hereby appears as counsel for Defendant ACE Property and Casualty Insurance

Company.



Dated: February 24, 2021                     Respectfully submitted,


                                             By:    s/ Meghan C. Goodwin
                                             Meghan C. Goodwin
                                             CLYDE & CO US LLP
                                             The Chrysler Building
                                             405 Lexington Avenue
                                             New York, New York 10174
                                             meghan.goodwin@clydeco.us
                                             (212) 710-3900 (phone)
                                             Attorneys for Defendant
                                             ACE Property and Casualty Insurance Company
